PARDEE, Circuit Judge
(after stating the facts as above). In the lower court this was an action at law for the specific recovery of personal property, and was a controversy arising in bankruptcy proceedings, of which the lower court had jurisdiction under section 70e, Bankr. Act July 1, 1898, c. 541, 30 Stat. 566 [U. S. Comp. St. 1901, p. 3452], as amended by Act Feb. 5, 1903, c. 487, § 16, 32 Stat. 800 [U. S. Comp. St. Supp. 1903, p. 417]. From the final judgment rendered in the case no appeal lies under section 25 of said Bankruptcy Act (30 Stat. 553 [U. S. Comp. St. 1901, p. 3432]) (In re Whitener, 105 Fed. 180, 44 C. C. A. 434), and, if this court has jurisdiction to review the same, the authority must be found under section 24a (30 Stat. 553 [U. S. Comp. St. 1901, p. 3431]), and in the appellate jurisdiction of the Circuit Courts of Appeals, as granted by the act of 1891, which jurisdiction is not restricted by the bankruptcy law; and therefore decrees in equity and judgments at law, although in controversies arising in bankruptcy proceedings, may be revised by this court. See Eoveland on Bankruptcy, p. 790, and the cases there cited.
It is well settled that under our appellate jurisdiction, as conferred by the act of 1891, a decree in equity cannot be reviewed by writ of error, nor a judgment at law by an appeal. Muhlenberg County v. Dyer, 65 Fed. 634, 13 C. C. A. 64; City of Wilmington v. Ricaud, 90 Fed. 213, 32 C. C. A. 578; De Lemos v. United States, 107 Fed. 121, 46 C. C. A. 196; Highland Boy Mining Co. v. Strickley, 116 Fed. 855, 54 C. C. A. 186.
■ The motion is granted, and the appeal is dismissed.